Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cynthia Ann Hudson, Appellant                         Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2009-F-00005).
No. 06-11-00028-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment
of the court below. We affirm the judgment of the trial court.
       We note that the appellant, Cynthia Ann Hudson, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 13, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk